 1   DAVID YEREMIAN & ASSOCIATES, INC.
     David Yeremian (SBN 226337)
 2   david@yeremianlaw.com
     Roman Shkodnik (SBN 285152)
 3   roman@yeremianlaw.com
     535 N. Brand Blvd., Suite 705
 4   Glendale, California 91203
     Telephone: (818) 230-8380
 5   Facsimile: (818) 230-0308
 6   UNITED EMPLOYEES LAW GROUP, PC
     Walter Haines (SBN 71075)
 7   whaines@uelg.com
     5500 Bolsa Ave., Suite 201
 8   Huntington Beach, CA 92649
     Telephone: (310) 652-2242
 9
     Attorneys for Plaintiff JOSE FRANCO on behalf of himself and others similarly situated
10
                                 UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORIA
12

13    JOSE FRANCO, on behalf of himself and all     Case No.4:19-cv-01453-HSG
      others similarly situated
14                                                  ORDER GRANTING PLAINTIFF’S
                              Plaintiff,            REQUEST FOR TELEPHONIC
15                                                  APPEARANCE AT THE CASE
                    v.                              MANAGEMENT CONFERENCE
16
      E-3 SYSTEMS, a California corporation;        Date: June 25, 2019
17    and DOES 1 through 50, inclusive,             Time: 2:00 p.m.
                                                    Courtroom: 2
18                                                  Judge: Hon. Haywood S. Gilliam, Jr
                              Defendants.
19

20

21

22

23

24

25

26

27

28



                                                 ORDER
 1                                             ORDER
 2          Plaintiff Jose Franco’s Request for Telephonic Appearance at the Case Management
 3   Conference set for June 25, 2019 at 2:00 p.m. is GRANTED. Counsel shall contact CourtCall at
 4   (866) 582-6878 to make arrangements for the telephonic appearance.
 5          IT IS SO ORDERED.
 6

 7   DATED: June 6, 2019                               _________________________________
                                                       Hon. Haywood S. Gilliam, Jr
 8
                                                       Judge of the U.S. District Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
                                                 ORDER
